390 Pa. 606 (1957)
Knirnschild, Appellant,
v.
Pittsburgh Brewing Company.
Supreme Court of Pennsylvania.
Argued October 9, 1957.
November 11, 1957.
*607 Before JONES, C.J., BELL, CHIDSEY, MUSMANNO, ARNOLD, JONES and COHEN, JJ.
Leroy F. Perry, with him William A. Blair and Griggs, Moreland, Blair & Douglass, for appellant.
McCook Miller, with him Lawrence P. Monahan, Edwin R. McMillin, II, and Kirkpatrick, Pomeroy, Lockhart & Johnson, for appellee.
OPINION PER CURIAM, November 11, 1957:
This case is affirmed on the able and comprehensive opinion of Judge HENRY X. O'BRIEN, writing for the court below, as reported in 9 Pa. D. & C. 2d 623.